DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 21, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on March 21, 2022.
Claims 18-22 are added.
Claims 1-6, 8-12, and 14-22 are pending.
Claims 1-6, 8-12, and 14-22 are examined.
This Office Action is given Paper No. 20220325 for references purposes only.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8-12, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the distributed ledger and blockchain environment.” There is lack of antecedent basis for this term. Does this limitation refer to “the distributed ledger” or to “the distributed ledger and a blockchain environment.” For purposes of applying the prior art only, Examiner will interpret as “the distributed ledger and a blockchain environment.” Claims 6 and 12 are similarly rejected. 
Claim 19 recites “the electronic distributed ledger.” There is lack of antecedent basis for this term. Does this limitation refer to “the distributed ledger” or to “an electronic distributed ledger.” For purposes of applying the prior art only, Examiner will interpret as “the distributed ledger.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12, and 14-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keronen et al. (US 2010/0063892), in view of Parker et al. (US 2008/0209555), and further in view of White et al. (US 10,482,538).

Claims 1, 6, 12
Keronen discloses:
a non-transitory computer readable medium including:
a digital token (bToken, see [0074]) comprising a set of stored rules related to a liability (e.g. offer to sell/buy, see [0075, 0085, 0201]), the set of rules including terms (terms, see [0075]) of a contract (bContract, see [0068-0069]) between an issuer (offerer, see [0072]) and a creditor (offeree, see [0072]);
a host server (bPortal server, see [0071]) that provides tokenization and management of liability in the distributed ledger and blockchain environment, configured to determine whether the contract needs more rules defined (e.g. type, 
Keronen does not disclose:
A hash function… contract;
Based on detected changes… ledger.
Parker teaches:
a hash function tracking changes in the terms of the contract (current token compared to baseline token to see contract changes, see [0054]);
based on detected changes in the terms of the contract tracked by the hash function (current token compared to baseline token to see contract changes, see [0054]), generate updated elements (e.g. new version information, see [0057, 0061]) of the digital token associated with the liability based on actuarial redemption assumptions in response to the detected changes in the terms of the contract (contract has experienced a change, contract has changed, e.g. values have been added, changed, or deleted, see [0056, 0066]), and broadcast the updated elements of the digital token (notification of contract changes, see [0062]) to the electronic distributed ledger (record stored in a log, see [0063]).
Keronen discloses a digital token that includes the rules and terms of a contract, and a server that updates a distributed ledger. Keronen does not disclose a hash function tracking changes to the contract and generating updated elements of the contract, but Parker does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the distributed electronic commerce system of Keronen with the hash function tracking changes to the contract and generating updated 
Keronen in view of Parker does not teach:
actuarial redemption assumptions… ledger.
White teaches:
actuarial redemption assumptions (actuarial information, see C3 L11-19, 48-67), wherein the contract is enforced in a distributed and decentralized manner based on consensus rules in a distributed ledger (blockchain, see C4 L10-32).
Keronen in view of Parker teaches using a hash function to track changes to a digital token that comprises a contract. Keronen in view of Parker does not teach actuarial redemption assumptions and enforcing the contract in a distributed ledger, but White does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the distributed electronic commerce system of Keronen, in view of Parker, with the actuarial redemption assumptions and enforcing the contract in a distributed ledger of White because a need exists for the terms and conditions covering an agreement to be in a self-executing smart contract (White C4 L10-32). Having the actuarial redemption assumptions can be useful for the contract (see White C3 L11-19). Having the contract enforced in a distributed and decentralized manner allows for an insurer to issue a policy (see White C4 L10-32).

Claims 2, 9, 15
Furthermore, Parker teaches:
the set of stored rules in the digital token trigger the host server to automatically change the terms in the contract in response to criteria in the set of rules being met (automatic assessment, contract automatically updated, see [0066, 0068]).

Claim 3
Furthermore, Keronen discloses:
the detected changes in the terms of the contract are based on a state of performance of one or more terms of the contract (e.g. termination, see [0198]).

Claim 4
Furthermore, Keronen discloses:
the updated elements of the digital token associated with the liability is based on the state of performance (e.g. different stage buy/sell offers, see [0273]) of one or more terms of the contract.

Claims 5, 10, 16
Furthermore, Keronen discloses:
the updated elements of the digital token associated with the liability may appreciate and depreciate (price can be negotiated, externally valued, see [0409]).

Claims 8, 14
Furthermore, Keronen discloses:
the hash function tracks the number of times contract terms are fulfilled (number of permitted redeem actions, history section, see [0204]) and the number of times the elements associated with the liability associated with the digital token appreciates and depreciates based on the number of times the contract terms are fulfilled (record of bToken value changes/updates, see [0158-0161]).

Claims 11, 17
Furthermore, Parker teaches:
adding new rules (e.g. new XML elements, see [0066]) related to the liability in response to the updated status of one of the terms of the contract.

Claim 18
Furthermore, Keronen discloses:
the digital token is generated by: 
filling in information for one or more fields (fields, see [0155]) in a pseudocode (e.g. binary digits, decimal digits, barcode, code, see [0155, 0163]); 
receiving cryptographical signature (digital signature, see [0016, 0203]) from one or more parties associated with the contract; and 
converting resulting pseudocode into a hexadecimal (string of alphanumeric characters, see [0385]).

Claim 19
Furthermore, White teaches:
the updated elements of the digital token are broadcasted to the electronic distributed ledger by using a distributed ledger protocol (blockchain, see C4 L10-32).

Claim 20
Furthermore, Keronen discloses:
the digital token comprises computer executable instructions that changes a string of bytes (binary digits, string of alphanumeric characters, see [0155, 0385]) from one state to another upon a criteria in the instructions being fulfilled, and a script that tracks the criteria and automatically modifies the computer executable instructions in response to a change associated with the criteria, so that the set of stored rules related to the liability are automatically adjusted (fields of contract are dynamically changed, see [0391]).

Claim 21
Furthermore, Keronen discloses:
the set of stored rules included in the digital token define how the digital token representing the liability behaves in response to the tracked changes (changes over time as result of functions, e.g. status change, see [0194, 0326]).  

Claim 22
Furthermore, Keronen discloses:
the set of stored rules included in the digital token comprises a built-in rule that periodically pings a GPS device or beacon for detecting whether a user is in proximity (proximity detector, see [0233]) to a physical location (geographic location, see [0017, 0143]), and another rule that updates a value of the digital token (e.g. different digital media available based on location, see [0017]) based on pining information.

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Witchey (US 10,340,038) discloses healthcare transaction validation via blockchain.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
server “2. On the Internet or other network, a computer or program that responds to commands from a client.” Computer Dictionary, 3rd Edition, Microsoft Press, Redmond, WA, 1997.
For compact prosecution purposes and should Applicant overcome the prior art rejections noted above, Applicant is reminded that optional or conditional elements do not e.g. MPEP §2106 II C.: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]"; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").
Claim 5 recites “may appreciate and depreciate.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.